Order, entered on March 16, 1960, denying, among other things, plaintiffs’ motion to disqualify defendant’s former attorneys of record from representing defendant, unanimously affirmed, without costs to any of the parties. Upon the record and upon the statements made in open court by defendant’s counsel, defendant and his attorneys are directed not to consult in any manner with defendant’s former counsel in connection with this pending lawsuit. Motion for a stay dismissed, having become academic by virtue of the decision of this court herein. Concur — Botein, P. J., Breitel, Stevens, Eager and Noonan, JJ.